DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the triggering of the output of the preparation" in the next to last line.  There is insufficient antecedent basis for this limitation in the claim.  While the claim previously recites triggering an output, it does not recite triggering an output of the preparation.
Remaining claims are rejected due to their dependency on a claim from which they depend.

Note on Intended Use
Applicant is advised that claims of the instant application cite structural limitations with intended uses as further limitations of the subject matter.  If prior arts disclose all claimed structural limitations so that the structural limitations of the arts are capable to operate in desired functions as required, the prior art would anticipate or teach the claimed structural limitations.  Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey, 152 USPQ 235, 238.  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during the intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647.
Applicant is advised that data related to a condition of the treatment chamber is a functional use of the device and does not impart any structural limitation of the device itself.  How the device is used and the data is collects is an intended use of the device not germane to patentability.  Since data received, determined, analyzed, and/or recognized by the sensor module is not a structural limitation of the device, the claims have been interpreted accordingly.  As such, claimed subject matter regarding the type of data and the information or conditions it represents do not further limit the claimed device.  It is noted that the prior art must disclose, teach, or render obvious a device that is capable of performing the claimed functions.  The claims are interpreted and examined against prior art accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102010028354A1 by Brueckner et al.
As to claim 1, Brueckner discloses a device for use in a household appliance comprising a casing (fig. 1) that can be placed in a treatment chamber of a household appliance; wherein the casing comprises an output module (dosing device 2) to dispense a preparation; and a sensor module with a magnetic field sensor (para. 74) capable of determining data related to the condition of the treatment chamber (para. 84) or the device; wherein the determined data may be indicative of a load condition of the treatment chamber; and wherein the dispensing is capable of being at least partially based on the sensor data.
As to claims 2-4, the device disclosed by Brueckner is capable of performing the claimed functions or operating as recited in the claims.
As to claim 5, Brueckner discloses further sensors including a temperature sensor, optical sensor, conductivity sensor, and acceleration sensor (para. 74).
As to claim 6, Brueckner discloses that the device has means to communicate with a household appliance (paras. 85, 88) and is thus capable of communicating with a household appliance.
As to claims 7-13, the device disclosed by Brueckner is capable of performing the claimed functions or operating as recited in the claims.
As to claim 14, Brueckner discloses a system comprising the device of claim 1 and a household appliance (para. 1).
As to claims 16-18, the device disclosed by Brueckner is capable of performing the claimed functions or operating as recited in the claims.
As to claim 19, Brueckner discloses further sensors including a temperature sensor, optical sensor, conductivity sensor, and acceleration sensor (para. 74) and that the device has means to communicate with a household appliance and a server (paras. 85, 88) and is thus capable of communicating with a household appliance.  The device disclosed by Brueckner is capable of performing the claimed functions or operating as recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711